Case 2:19-cv-00291-JRG-RSP Document 82 Filed 06/22/20 Page 1 of 3 PageID #: 709



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

 ULTRAVISION TECHNOLOGIES, LLC,

                       Plaintiff,                    Case No. 2:19-cv-00291-JRG
                                                     LEAD CASE
 v.

 HOLOPHANE EUROPE LIMITED, ACUITY                    JURY TRIAL DEMANDED
 BRANDS LIGHTING DE
 MEXICO S DE RL DE CV, HOLOPHANE,
 S.A. DE C.V. and ARIZONA (TIANJIN)
 ELECTRONICS PRODUCTS TRADE CO.,
 LTD.

                       Defendants.

                        NOTICE OF SUPPLEMENTAL AUTHORITY

        Defendants Holophane Europe Limited (“Holophane Europe”), Acuity Brands Lighting

 De Mexico S DE RL DE CV (“Acuity Mexico”), Holophane S.A. De C.V. (“Holophane

 Mexico”), and Arizona (Tianjin) Electronics Products Trade Co., Ltd. (“Arizona (Tianjin)”)

 respectfully file this Notice of Supplemental Authority to provide the Court the attached

 transcript for the ruling by Judge Maryellen Noreika denying Ultravision Technologies LLC’s

 (“Ultravision”) motion to dismiss in Acuity Brands Lighting, Inc. v. Ultravision Technologies,

 LLC, Case No. 1:19-cv-02207-MN, ECF No. 22 (D. Del, June 11, 2020). See Exhibit A.

        The Delaware Court’s ruling can be found at 26:15-31:11 of Exhibit A.




                                                 1
Case 2:19-cv-00291-JRG-RSP Document 82 Filed 06/22/20 Page 2 of 3 PageID #: 710



 Dated: June 22, 2020                       Respectfully submitted,

                                            /s/ Matthew S. Yungwirth
                                            Matthew S. Yungwirth
                                            msyungwirth@duanemorris.com
                                            DUANE MORRIS LLP
                                            1075 Peachtree Street, Suite 2000
                                            Atlanta, Georgia 30309
                                            Telephone: (404) 253.6900
                                            Facsimile: (404) 253.6901

                                            Melissa Richards Smith (TBN
                                            24001351)
                                            melissa@gillamsmithlaw.com
                                            GILLAM & SMITH, LLP
                                            303 South Washington Avenue
                                            Marshall, TX 75670
                                            Telephone: 903-934-8450
                                            Facsimile: 903-934-9257

                                            Gilbert A Greene
                                            BGreene@duanemorris.com
                                            DUANE MORRIS LLP
                                            900 S. Capital of Texas Hwy.
                                            Suite 300
                                            Austin, TX 78746-5435
                                            Telephone: 713-402-3946
                                            Facsimile: 713-513-3583

                                            Counsel for Defendants Holophane
                                            Europe Limited, Acuity Brands Lighting
                                            De Mexico S De RL De CV, Holophane,
                                            S.A. De C.V., and Arizona (Tianjin)
                                            Electronics Products Trade Co., LTD.




                                       2
 DM2\12773379.1
Case 2:19-cv-00291-JRG-RSP Document 82 Filed 06/22/20 Page 3 of 3 PageID #: 711



                                   CERTIFICATE OF SERVICE

           The undersigned counsel hereby certifies that on June 22, 2020, a true and correct copy

 of the foregoing was electronically filed with the Clerk of Court using the CM/ECF system,

 which will automatically send notification of such filing to all attorneys of record.


                                                       /s/ Melissa R. Smith
                                                           Melissa R. Smith




                                                   3
 DM2\12773379.1
